Citation Nr: 1740085	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1974 to March 1992 as an aircraft maintenance technician, tactical aircraft superintendent, and aircraft manager, including service in Southeast Asia.  For the relevant period below, he was an aircraft maintenance technician.  The Veteran was awarded the Republic of Vietnam Gallantry Gross with Device, Republic of Vietnam Campaign Medal with Two Devices, and Vietnam Service Medal with Five Stars. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  While stationed at Ubon Royal Thai Air Force Base ("Ubon RTAFB") the Veteran served near the air base perimeter and therefore in-service herbicide exposure is conceded.

2.  The Veteran has multiple myeloma.


CONCLUSION OF LAW

Multiple myeloma, due to herbicide exposure, may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and to assist with respect to the appellant's claim under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (2015).  In this decision, the Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Service Connection

The Veteran contends he was exposed herbicide while working at Ubon RTAFB and that the development of multiple myeloma is due to such exposure on a presumptive basis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

On a presumptive basis, service connection may be established for multiple myeloma for Veterans who served in the Republic of Vietnam as defined in 38 C.F.R. §§ 3.307, 3.309.  For Veterans who served in Thailand, the M21-1 adjudication manual provides criteria for finding application of this presumption; that the Veteran's service included duties near the perimeter of a RTAFB.  Here, the Board finds that the establishes that the Veteran's service include such duties at the perimeter of an RTAFB.  Review of the medical evidence establishes that the Veteran has a diagnosis of multiple myeloma.  On this basis service connection is established.   See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for multiple myeloma is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


